220 S.W.3d 389 (2007)
In the Matter of FORECLOSURE OF LIENS FOR DELINQUENT LAND TAXES BY ACTION IN REM Manager of Revenue of Jackson County, Missouri; City of Kansas City, Missouri, Respondents,
v.
Parcels of Land Encumbered With Delinquent Tax Liens; Defendant,
Robert L. Woodson, Appellant.
No. WD 66595.
Missouri Court of Appeals, Western District.
March 13, 2007.
Motion for Rehearing and/or Transfer Denied May 1, 2007.
Robert L. Woodson, Kansas City, MO, pro se.
Sarah Baxter, Kansas City, MO, for City of Kansas City, MO.
*390 William G. Snyder, Kansas City, MO, for Manager of Div. of Finance.
Randell G. Collins, Kansas City, MO, Co-Counsels for Manager of Div. of Finance.
Before LISA WHITE HARDWICK, P.J., ROBERT G. ULRICH and THOMAS H. NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 1, 2007.

ORDER
PER CURIAM.
Robert Woodson appeals the judgments in two cases consolidated for trial and on appeal. The judgment in case 00CV216943 granted summary judgment in favor of the City of Kansas City, Missouri (the City). The summary judgment granted the City demolition costs and enforced a lien of special tax bill against real property owned by Mr. Woodson. The judgment in case K2000-1111 granted Jackson County, Missouri (the County) taxes owed against property owned by Mr. Woodson and foreclosure against said property. Mr. Woodson presents seven points on appeal. His first three points challenge the judgment in case 00CV216943, while his last four points challenge the judgment in case K2000-1111. All points are denied, and the judgments are affirmed. Rule 84.16(b).